Herman v Herman (2015 NY Slip Op 08080)





Herman v Herman


2015 NY Slip Op 08080


Decided on November 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2015

Tom, J.P., Friedman, Andrias, Gische, Kapnick, JJ.


16078N 650205/11

[*1] Rosemarie A. Herman, etc., et al., Plaintiffs-Appellants,
vJulian Maurice Herman, et al., Defendants-Respondents, Mayfair York LLC, et al., Defendants.


Law Offices of Craig Avedisian, P.C., New York (Craig Avedisian of counsel) and Jaspan Schlesinger, LLP, Garden City (Steven R. Schlesinger of counsel), for appellants.
Akerman LLP, New York (M. Darren Traub of counsel), for respondents.

Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered June 23, 2014, which denied plaintiffs' motion to extend a notice of pendency, unanimously reversed, on the law, with costs, and the motion granted.
In their complaint, plaintiffs seek, among other things, the conveyance of title to real property located at 952 Fifth Avenue in Manhattan to either plaintiff Herman or a trust of which she is the sole beneficiary. According to the complaint, defendants, through a series of fraudulent transactions, deprived the trust of its title to the property.
Because "the judgment demanded would affect the title to . . . real property," the filing of a notice of pendency was proper and the notice should be extended (CPLR 6501).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 5, 2015
CLERK